SS

Case 1:17-cr-00638-JSR Document 189 Filed 08/14/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY

|| DOCUMENT ,
UNITED STATES DISTRICT COURT ELECTRONICALLY
SOUTHERN DISTRICT OF NEW YORK DOC #: ; o7)
ToS es sess se sess sere rote eee x DATE TILED: 9 (WY
UNITED STATES OF AMERICA

-V.- : S2 17-cr-638 (JSR)
JOEL MARGULIES,
Defendant.
sew ee ew eee ee ew ee xX
Jed S. Rakoff, U.S.D.J.:
JURY VERDICT

Count 1: Conspiracy to Commit Wire Fraud with Respect to All American Pet Company
On Count One, the charge of conspiring to commit wire fraud with respect to All
American Pet Company, we the jury find the defendant:
Guilty ov . Not Guilty |
Count 2: Wire Fraud with Respect to All American Pet Company
On Count Two, the charge of substantive wire fraud with respect to All American Pet
Company, we the jury find the defendant:

Guilty Vv Not Guilty

[If, but only if, you find the defendant guilty of Count One and/or Count Two, answer the

question on Count 3. Otherwise, leave that question blank and proceed to Count 4.]

 
Case 1:17-cr-00638-JSR Document 189 Filed 08/14/19 Page 2 of 3

Count 3: Aggravated Identity Theft

On Count Three, the charge of aggravated identity theft, we the jury find the defendant:
Guilty / Not Guilty
Count 4: Conspiracy to Commit Securities Fraud and Wire Fraud with Respect to Starship
On Count Four, the charge of conspiring to commit securities fraud and wire fraud with
respect to Starship Snacks Corp., we the jury find the defendant:
Guilty Vo Not Guilty
Count 5: Securities Fraud with Respect to Starship
On Count Five, the charge of substantive securities fraud with respect to Starship Snacks
Corp., we the jury find the defendant:
Guilty Vv _ Not Guilty
Count 6: Wire Fraud with Respect to Starship
On Count Six, the charge of substantive wire fraud with respect to Starship Snacks Corp.,

we the jury find the defendant:

Guilty ¥ Not Guilty

[Please recall that there is no Count Seven. |

Count 8: INegally Transferring a Firearm to an Out-of-State Resident
On Count Eight, the charge of illegally transferring a firearm to an out-of-state resident,
we the jury find the defendant:

Guilty _¥ Not Guilty

 
Case 1:17-cr-00638-JSR Document 189 Filed 08/14/19 Page 3 of 3

 

Date: EL ha Po Left o
4 wv

FOREPERSON

 
